 In theMatterOf JEFFERSON ELECTRIC COMPANYandUNITEDELECTRICAL AND RADIOWORKERS OF AMERICACase No. C-336.-Decided Jitliy 14, 1938ElectricalEquipment Manufacturing Industry-interference,Restraint, andCoercion:-furnishing facilities for formation of labor organization and effectingtransfer,'of such: organization to ;company-favored union ;,permitting organiza-tional activities on company property;urging, persuading,and warning employeesto join one labor organization and not to join or assistanother-Contracts:closed-shop,with labor organization which has attained majority status afterreceiving mssisfancefrom employer's:unfairlabor practices,and, whichis not freechoice of majority of, employeesiinvalid ; employer ordered to cease giving.effectto-Discrim-inationdisGha,rges,for union membership and activity,-Reinstate-nient OrderedBack Payawardied-Order:employer ordered to cease and desistfromrecognizing iconlpany f`ivoiedunion asi exclusive bargaining,representa-tive^unless and'untiltsame'is certified as such by Board.Mr . Stephen M Reynolds,for the Board.Mr.: Otto'A. Jabur_elc,of Chicago, Ill.,,for the respondent.Mr. James.B Carey,ofew York City,for theUnited.Mr. Joseph A. Padu;ay, 11THDW Tracy—and41r.E. D. Bieretz,ofWashington,D. C., andSoellce,'KoehniceLoewy,by' Mr.CharlesH. Soelke,of Chicago, Ill., for the I. B. E. W.Mr. Richard A. Perkins,of counsel to the Board.DECISIONANDORDERSTATEMENTOF THE CASEUpon charges duly filed July 2, 1937, by United Electrical andRadio Workers of America, herein called the United, the NationalLabor Relations Board, herein called the Board, by Leonard C. Ba-jork, Regional Director for the Thirteenth Region (Chicago, Illinois),issued its complaint, dated October 15, 1937, against Jefferson ElectricCompany, Bellwood, Illinois, herein called the respondent, allegingthat the respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1) and(3) and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.The complaint and an accompany-8 N. L. R.B.,No. 33.284 DECISIONS AND ORDERS285ing notice of hearing were duly served upon the respondent and uponthe United.The complaint alleged in substance that from about May 12, 1937,to the date of the complaint the respondent had solicited and encour-aged its employees to join the International Brotherhood of ElectricalWorkers, herein called the I. B. E. W., and by threats of dischargehad discouraged its employees from joining the United and that therespondent had discharged Edward J. Phelan, Nikols Franzen 1 andWilliam McMahon on June 11, and Alfred Wittersheim on June 18,1937, for assisting in the formation of the United and refusing to jointhe I. B. E. W.Pursuant to notice, a hearing was held in Chicago, Illinois, fromOctober 21 to October 26, 1937, before William Seagle, the Trial Exam-iner duly designated by the Board.On October 21, 1937, the respond-entmoved to dismiss the complaint for the reason that delay inissuance of the complaint after the filing of the charge would prejudicethe respondent in the event that it should be ordered to reinstate,employees with back pay.The motion was denied. This ruling ofthe Trial Examiner is hereby affirmed. The respondent on October21, 1937, filed its answer, admitting the allegations of the complaintregarding the nature of the respondent's business, denying that it hadcommitted or was committing any of the unfair labor practices setforth in the complaint and averring that Wittersheim, Franzen, andMcMahon were laid off for lack of work, rather than discharged, andthat Phelan was discharged for insubordination.Evidence was adduced at the hearing relating to a contract be-tween the respondent and the I. B. E. W. The I. B. E. W. on October22, 1937, the second day of the hearing, moved for leave to interveneand for a continuance.The motion for leave to intervene wasgranted, and the motion for a continuance denied.On the same daycounsel for the Board moved and the Trial Examiner allowed anamendment to the complaint alleging a further violation of Section8 (3) of the Act in that the respondent had entered into a closed-shop agreement on May 17, 1937, with the I. B. E. W. after thatorganization had been unlawfully assisted by unfair labor practiceson the part of the respondent. The respondent on October 25, 1937,filed an amended answer to the complaint to meet the issues raised bythe amendment and affirmatively alleged that the I. B. E. W. repre-sented a majority of the respondent's employees at the date of theMay 17 contract.On October 26, 1937, upon motion of the Board'scounsel the allegations of the complaint were dismissed as to WilliamMcMahon.On the same day, over the objections of the respondent1Franzen's givenname is spelledvariously in the record as "Nikols," "Miklos," "Niklos,"and "Nikolas "Franzencould not spell his name for the reporter. 286NATIONAL LABOR RELATIONS BOARDand the I. B. E. W.,a further amendment to the complaint wasallowed alleging that at the time the contract of May 17,1937, wasmade the I. B. E. W.did not represent a majority of the respondent'semployees.Since this issue was first raised in the respondent'samended answer and all parties introduced evidence pertaining there-to,we cannot regard the Trial Examiner's ruling as prejudicial, andit is herebyaffirmed.The Board,the respondent,and the 1. B. E. W.were representedby counsel and the United by one of its officials.All participated inthe hearing.During the course of the hearing the Trial Examinermade several rulings on motions and on objections to the admissionof evidence.The Trial Examiner refused to permit the respondentto introduce in evidence copies of circulars distributed among itsemployees by the United.The offer was made to explain prior testi-mony which had been admitted at the instance of the United.Whilethe Trial Examiner might have admitted the circulars on the samebasis upon which he received similar evidence tendered by counselfor the Board and the United,the exclusion was not prejudicial be-cause we regard all such evidence as irrelevant to the issues.TheBoard has reviewed the rulings made by the Trial Examiner at thehearing and finds that no prejudicial errors were committed.Allsuch rulings are hereby affirmed.On December 23, 1937, the Trial Examiner filed an IntermediateReport, finding that the respondent had engaged in unfair laborpractices affecting commerce within the meaning of Section 8 (1)and (3)of the Act.Exceptions to the Intermediate Report and re-quests for oral argument were filed by the I.B.W. on January 3and by the respondent on January 5, 1938. Pursuant to notice, ahearing was held before the Board on February 10, 1938, in Wash-ington,D. C., for the purpose of such oral argument.The re-spondent, the I. B. E. W., and the United participated.We haveconsidered the exceptions to the Trial Examiner's Intermediate Re-port and find them without merit.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent,an Illinois corporation,has its principal office andoperates a manufacturing plant at Bellwood,Illinois, a suburb ofChicago, and is engaged in the production, distribution, and sale ofelectrical supplies, including transformers,electrical protective de-vices, fuses,outlet boxes,fuse wire, fuse bases,and various metalstampings. DECISIONS AND ORDERS287Raw materials to the value of about $125,000 each month are usedin the respondent's manufacturing processes.Of such materials, 75per cent are obtained outside Illinois, from Indiana, Ohio, Penn-sylvania, New York, and the New England States. The respondent'sannual gross sales range from $4,000,000 to $6,000,000.Distributionof the products manufactured by the respondent is as follows : Illinois,10 per cent; States other than Illinois, 85 per cent; foreign countries,5 per cent.II.THE ORGANIZATIONS INVOLVEDUnited Electrical and Radio Workers of America is a labor organi-zation affiliated with the Committee for Industrial Organization. ' Itadmits employees of the respondent to membership.International Brotherhood of Electrical Workers is a labor organi-2,ationaffiliatedwith the American Federation of Labor. TheI.B. E. W. has chartered Local 1031-B which admits to membershipemployees of the respondent.The Independent Union, herein called the Independent, an unaf-filiated labor organization, was formed among the respondent's em-ployees on May 10, 1937, but its existence terminated the followingday.III.THE UNFAIR LABOR PRACTICESA. Background of labor organization among the respondent'semployeesPrior to 1937, no' labor organization existed among the respond-ent's employees.There was an association known as the JeffersonSocial Club which admitted the employees to membership and whichoccupied rented quarters across the street from the respondent'splant.It appears, however, that the Jefferson Social Club existedsolely for purposes of recreation and never attempted to functionor to hold itself out as a labor organization.In January 1937, J. M. Marquis, business agent for the I. B. E. W.,approached James C. Daley, vice president of the respondent, andannounced his intention to organize the respondent's employees.Daley referred him to Enos A. Hamer, who was foreman of theshipping department of the respondent's plant and president of theJefferson Social Club.Marquis requested a list of the respondent'semployees.Hamer refused to furnish such a list.Marquis pro-ceeded to carry on organizing activities and on April 28, 1937, in-formed Daley that the I. B. E. W. claimed to represent 240 of therespondent's employees.Daley reminded Marquis that the respond-ent employed over 900 persons, and the conference ended with noaction taken. 288NATIONAL LABOR RELATIONS BOARDMeanwhile in April 1937, the United commenced to solicit the em-ployees to join that organization.Daley testified that the organizingactivity of the United came to the attention of the respondent asearly as May 1, 1937, although the United did not approach the re-spondent's officers until several weeks later.During the first 2 weeksinMay, United organizers were actively engaged in distributingmembership applications among employees of the respondent, andcirculating handbills urging the employees to join the United.Theseactivitieswere carried on near the plant but off the respondent'spremises.B. The formationof the Independentand its transfer to theI.B.I.B.E.W.On May 10, 1937, during working hours, William Furey, AngeloKosto, Russell Keller, and Buddy Pierce circulated through therespondent's plant a petition calling for the organization of the In-dependent and protesting, any attempt to affiliate with an outsidegroup.These men are described by a United witness as assistantforemen.The respondent admits that Kosto and Pierce are gangbosses, supervising about 40 employees each, but claims that Fureyand Keller are supply clerks without supervisory functions.AtFurey's request, Daley caused the plant to be shut down early atabout 2:30 p. m. on that day, May 10, so that the employees mightattend an organization meeting to be held by the Independent at theJefferson Social Club rooms.The Independent convened at the meeting as scheduled, with GeneSadt, a shipping clerk, presiding.Sadt appointed about 25 delegatesfrom among the employees to work out a plan of organization.United organizers attempted to speak in behalf of their organizationbut were ruled out of order, whereupon a number of those presentadjourned to the sidewalk to hold a meeting of their own.The 25 Independent delegates planned to meet at 10 o'clock thenext morning, May 11, in the cafeteria located in the respondent'splant.This meeting was postponed until 2 p. m. the same day.The Independent group met in the cafeteria and then adjourned tothe respondent's board of directors' room.While the Independentgroup was holding its meeting, Marquis, the I. B. E. W. business agent,called on Daley at the respondent's offices.Marquis informed Daleyat this meeting that the I. B. E. W. claimed to represent a majorityof the respondent's employees but Daley expressed a doubt concern-ing this claim.Marquis did not offer at this time to furnish anyproof of authority to represent employees of the respondent.Daleysent for Hamer who, at Daley's suggestion, introduced Marquis to theIndependent delegates assembled in the board of directors' room. DECISIONS AND ORDERS289Marquis addressed the delegates in behalf of the I. B. E. W.AfterMarquis' speech, the Independent delegates signified their desire tohave further information and the meeting so ended.From this timeon the Independent group ceased to function as such and some ofthe delegates became organizers for the I. B. E. W.C. The I. B. E. W. membershipcampaignOn either the afternoon of May 11 or the morning of May 12,Marquis got permission from Daley to hold an I. B. E. W.organiza-tionmeeting at noon on May 12 on an enclosed lot owned by therespondent adjacent to its plant.Daley also agreed, at Marquis'request, to extend the employees'lunch period from a half hour toa full hour for the_convenience of the I. B. E. W.in holding themeeting.A notice of the meeting appeared on the respondent'sbulletin board.At noon on May 12 the I. B. E. W.organizersbrought a sound truck on the respondent's premises and set up apublic-address system overwhichI.B. E. W.organizers and HarryRudnik, the respondent's chief electrician, spoke in favor- of theI.B. E. W.Several foremen attended the meeting but took noactive part.M. J. Ruler, maintenance foreman and head of therespondent's police system,stood on guard with one of his force atthe locked gate leading from the lot to the street.Four or fivehundred of the respondent's employees attended the meeting.Thereafter on various occasions Marquis used the plant cafeteriaas headquarters to enroll members and collect dues.Marquis testi-fied that he was there first on May 18, but four other equally crediblewitnesses,including two for the respondent,testified that he wasin the plant cafeteria on various occasions between May 12 and May18.We concludethatMarquis did in fact use the cafeteria forcampaign purposes during the period from May 12 to May 18.There is evidence that during this period several foremen, amongwhom M.J.Ruler is identified,distributedI.B. E. W.membershipapplications among the employees.Ruler deniedtaking part insuch activity, but he admitted that he did join the I. B. E. W., andat least 11 other foremen also joined.There is also testimony thatthe foremen disparaged the Unitedand urgedmembership in theI.B. E. W.This activity is denied by the respective foremen.However,their membership in the I. B. E. W.indicates the attitudeof the respondent's supervisory staff and renders it likely that theforemen solicited membership for the I. B. E. W.and used theirinfluence in its behalf.All this activity took place while the United was conducting amembership campaign, and after Daley had notice of the United'sefforts to organize the employees.On May 17 the respondent and 290NATIONAL LABOR RELATIONS BOARDthe I. B. E. W. signed a short-form closed-shop contract, whichwill be discussed in Section D below.The I. B. E. W. takes the position that it had been chosen repre-sentative by a majority of the employees by May 11 and that the actsof the respondent in furnishing facilities for its campaign there-after, although admittedly of assistance to the I. B. E. W., werepermissible under the Act.This is an incorrect application of thelaw.The Act guarantees to employees the freedom to choose repre-sentatives, and this freedom involves the liberty to change repre-sentatives.Clearly, an employer may not lawfully recruit mem-bership among his employees for any labor organization, save in-directly through a closed-shop contract which falls within the pro-viso of Section 8 (3) of the Act. The contracts in this case wereexecuted, as we shall see, after the I. B. E. W. had benefited by theunfair labor practices committed by the respondent.The respondent claims that although it furnished the I. B. E. W.facilities for organization, yet it remained neutral throughout andwas ready to grant such favors to any labor organization.Thisclaim is not consistent with the facts. In the first place the re-spondent's conduct, which we have reviewed, cannot be construed asan expression of neutrality between competing labor organizations.The favoritism shown the I. B. E. W. by the respondent unquestion-ably aided the I. B. E. W. materially and injured the United.Amere uncommunicated willingness on the part of the respondent toextend equal treatment to other labor organizations could not curethe effect of the favors granted the I. B. E. W. Secondly, wecannot find that the United was prejudiced only by its omission todemand such extraordinary favors.The conduct of the respondenton the sole occasion when it dealt with the United indicates therespondent's partiality.On May 20, two United organizers calledon John Bennan, president of the respondent, and inquired how farthe respondent had progressed in its dealings with the I. B. E. W.Although the short-form closed-shop agreement with the I. B. E. W.had been signed May 17, Bennan professed to know nothing aboutit, and made no attempt to find out.It is plain from the above-described course of events that the I. B.E.W. received the active and patent cooperation and assistance ofthe respondent.In January 1937, when Marquis first sought a listof employees from the respondent, the request was refused.Thisaction was in marked contrast to the reception given Marquis byDaley and Hamer in May 1937, after the United had commenced itsorganization campaign.At that critical juncture in the organiza-tional activity of its employees, the respondent brought its full in-fluence and pressure to bear on behalf of the I. B. E. W. In the DECISIONS AND ORDERS291brief 2-day existence of the Independent the respondent closed theplant early on May 10 to permit an Independent organization meet-ing, and several of its gang bosses recruited membership for the pro-jected organization.On May 11, the next day, the new organizationwas virtually transferred to Marquis when Hamer, at Daley's sugges-tion, introducedMarquis to the 25 Independent delegates and thelocale of organization activity was temporarily changed from theplant cafeteria to the respondent's board of directors' room.Hav-ing effected the transfer of the Independent to the I. B. E. W., therespondent permitted Marquis to perfect his organization throughthe sound-truck meeting on May 12 and through his cafeteria mem-bership campaign from May 12 to May 18. As we have indicated,we do not construe these actions as mere innocuous gestures of friend-liness consonant with a policy of strict neutrality.On the contrary,the respondent's actions gave the vital stimulus to employee organ-ization in the direction desired by the respondent and to that extentdeprived its employees of the right of free choice of representativesguaranteed by Section 7 of the Act.We find that by furnishing facilities for the formation of theIndependent, permitting gang bosses to participate therein, trans-ferring the Independent to the I. B. E. W., furnishing facilities forthe I. B. E. W. organization meeting on May 12 and for the I. B. E.W. membership campaign following May 12, and permitting super-visory officials to assist the I. B. E. W., the respondent has interferedwith, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.D. The contracts of May 17 and June 09, 1937On May 15, 1937, during the cafeteria organizing campaign, Mar-quis exhibited to Daley, vice president of the respondent, a certificateexecuted on that day by John J. Slora, a notary public, to the effectthat on that date Slor i had been shown 703 I. B. E. W. membershipapplications signed by employees of the respondent.Slora did nottestify and there was no showing that he had a pay roll of the re-spondent or any genuine signatures before him with which to com-pare the applications to ascertain that the I. B. E. W. applicantsactually were employees of the respondent on the date of application.Daley accepted the majority showing made by the I. B. E. W. in themanner described and on May 17 recognized that organization asexclusive bargaining agent for the respondent's employees and exe-cuted a short-form closed shop agreement with it.The short-formagreement recited that the parties should meet within 10 days andnegotiate a further contract.117213-39-vol. 8-20 292NATIONAL LABOR RELATIONS BOARDMeetings between the respondent's officials and I. B. E. W. repre-sentatives ensued and a proposed further agreement was drafted.After the membership of the I. B. E. W. voted by post-card ballot toratify the proposed agreement, a long-form closed-shop contract wasentered into on June 29, 1937, between the respondent and the I. B.E.W. This contract was to run until December 31, 1938. Thus,after having sponsored the I. B. E. W.'s organizational efforts, therespondent entered into a short-form closed-shop contract with theI.B. E. W. on May 17 in order to eliminate the United, and to pre-clude even the semblance of any further exercise of choice of repre-sentatives by its employees.Thereafter the necessity for haste wasobviated and the final contract was ultimately signed on June 29.The respondent's amended answer and the I. B. E. W.'s motionto intervene allege that prior to the execution of the May 17 contractthe I. B. E: W. had been authorized to represent a majority of therespondent's production and maintenance workers.We have here-tofore decided, and the I. B. E. W. has not in this proceeding denied,that an employer cannot lawfully make a closed-shop contract witha labor organization, which has attained majority status after receiv-ing assistance from the employer's unfair labor practices.2Counsel for the I. B. E. W. urges that it represented a majorityof the employees by May 11 before the respondent rendered it anyassistance.Having thus had the right to make a closed-shop con-tract with the I. B. E. W. when the latter allegedly obtained a ma-jority on May 11, the respondent could not, it is argued, be inhibitedfrom later making such e contract even though unlawful assistancehad occurred in the interim.We have not had occasion to decide theprecise legal question raised by the I. B. E. W., nor is it necessary todecide that question here for reasons hereinafter stated.-Specifically, the I. B. E. W. claims that on or before May 10 it wasauthorized to represent a majority of the employees.Marquis testi-fied that 600 employees had applied for membership in the I. B. E. W.by May 10. The I. B. E. W. introduced in evidence a number ofmembership application cards in support of its claim.There are 618cards in all. It appears from the face of 17 of the cards that the;-were signed by employees of the Wells-Gardner Company, which sofar as the record shows is not connected with the respondent.De-ducting these 17 cards introduced by inadvertence, 601 remain.Asstated above, Slora certified to counting 703 cards on May 15.Thisdiscrepancy is not explained in the record.There is no claim thatany cards were lost.Possibly Slora counted the Wells-Gardner andother cards which should have been excluded.At any rate, there2Matter ofLenora Shoe Company, Inc.andUnited Shoe Workersof America,4 N. L.R B. 372. Seealso,Matter of Mine B CoalCompanyandProgressiveMiners of America,Local No. 54, 4N. L. R. B. 316. DECISIONSAND ORDERS293were never more than 601 cards in existence, so far as the recordshows.The cards bear a space for employees to fill in their occupa-tion.Cards totaling 47 were signed by persons whose duties are super-visory or clerical. In the absence of special considerations, these per-sons would be excluded from a unit appropriate for collective bar-gaining, where, as here, the unit consists largely of mass-productionworkers.Most of the cards are undated. Only 44 cards came throughthe mails, and they are all postmarked on or after May 13. Thirty-three were dated before and 11 after May 15, the date of Slora'scertificate.Subtracting from the 601 cards the 47 signed by clerical and super-visory employees and the 11 dated after May 15, there remain a totalof 543 as the highest number of valid application cards which couldhave been in existence on May 15 when Slora made his count. Therewere 962 production and maintenance employees of the respondentduring the week ending May 17. The number required for a baremajority on May 10 is 482. On April 28, the I. B. E. W. had no-more than 240 members, according to Marquis. In order to reach amajority by May 10 the I. B. E. W. must have doubled its member-ship of April 28.The only definite evidence of any accession of mem-bers during this period is Marquis' testimony that between May 1 andMay 10 International Association of Machinists relinquished to himthe right to represent 28 employees who had joined that organization.In addition to these 28, the I. B. E. W. must have gained 214 mem-bers from April 28 to May 10, if it had even a bare majority on thelatter date.The most that I. B. E. W. could have had on May 15was 543, as we have seen. If it had a bare majority on May 10, thenit could have gained only 61 members between May 10 and May 15.Yet it is precisely between May 10 and May 15 that the respondentfurnished the I. B. E. W. with the valuable assistance describedabove.Marquis addressed the Independent group on May 11, andon May 12 held a mass meeting on the respondent's premises. Tobelieve that routine organizing activity brought the I. B. E. W. 214members between April 28 and May 10, although the I. B. E. W. hadgained only 240 from the month of January until April 28, and thatthe vigorous campaign of May 11-May 15 accounted for only 61recruits, is to do violence to common sense.We cannot believe thatthe I. B. E. W. campaign conducted on the respondent's premises wasso ineffective, or that it was a work of supererogation.When Daley asked Marquis for proof of a majority on May 11, noevidence was then forthcoming.Later on the same day Marquis met,the Independent group, and on May 12 the mass meeting occurred.On May 15 Marquis furnished Daley with Slora's affidavit. The rea- 294NATIONAL LABOR RELATIONS BOARDsonable inference is that on and after May 11 Marquis undertook,with the respondent's assistance, to enlist a majority of the employeesso as to satisfy Daley's request for proof, and we so find.In so holding, we credit Slora's affidavit to the extent that it is sup-ported by membership application cards in evidence.We doubt theaccuracy of Marquis' statement that 600 had joined the I. B. E. W. byMay 10.Marquis had no personal knowledge of most of the cards,and his testimony purported'to be only an estimate.Thus, he saidhe had 800 cards by May 17, and 1,000 by the, time of the hearing.Yet only 618 application cards of any description are in evidence.We find that the respondent entered into its contracts of May 17and June 29, 1937, with the I. B. E. W. after assisting that organiza-tion by unfair labor practices, and at a time when the I. B. E, W.was not the free choice of a majo> ity of the respondent's employees,and that in entering into said contracts the respondent encouragedmembership in the I. B. E. W. and discouraged membership in theUnited by discrimination in regard to hire and tenure of employmentand the terms and conditions of employment, and thereby interferedwith, restrained, and coerced its employees in the exercise of therights guaranteed by Section 7 of the Act.At some time in July 1937, the I. B. E. W. notified the employeesthat all would have to join the I. B. E. W. by August 10. It does notappear that the respondent has enforced the closed-shop provisionsof the contracts, but Daley testified that the respondent intended toenforce them if requested by the I. B. E. W. to do so. There is noclaim that the employees whose discharges are in issue were dis-charged pursuant to the closed-shop agreements or that the I. B.E.W. ever requested the respondent to enforce the agreementsagainst them.E. The dischargesAlfred Wittersheim.Alfred Wittersheim worked for the respond-ent for 31/2 years prior to his discharge on June 18, 1937, andfor the last year of his employment had worked as a tester in De-partment 136 under Foreman Glen Wilson.Wittersheim joinedtheUnited May 5, 1937, but successively took part in organizingactivity for the Independent, the I. B. E. W., and the United, defi-nitely going to the last when he became dissatisfied with the termsof the contract proposed by the I. B. E. W.He acted as a repre-sentative from his department in all three organizations.Whenthe Independent petition was circulated on May 10, 1937, Witter-sheim refused to sign it.He testified that he objected to his fore-man that the petition was being circulated during working hours,whereuponWilson said he knew that Wittersheim was a United1 DECISIONS AND ORDERS295sympathizer and, "We will beat you at your own game."Wilsondenied having any such conversation.Wittersheim was one of sev-eral hourly paid employees whose working hours were curtailed inthe latter part of May 1937, and who thought that this actionrepresented a penalty for United activity.Wittersheim claims thathe voiced his objections to Henry Kasper, plant superintendent.Ac-cording toWittersheim,Kasper denied that there had been any-discrimination and stated, "Well, you fellows wanted a union; youhave one now (meaning the I. B. E. W.).Why don't you join theunion?"The regular shift was resumed the day after this conver-sation, according toWittersheim.Kasper testified that no suchconversationwas ever had.The Trial Examiner, who saw andheard the witnesses, found Wittersheim's account to be correct, andwe accept his finding.On June 17, 1937, Wittersheim called a meeting of the employeesin his department and advised them not to return the post-card bal-lots ratifying the proposed I. B. E. W. contract.On June 18 hewas discharged.Wittersheim says Wilson stated that he had ordersto letWittersheim go.Wilson denies this and says that Wittersheimwas not discharged but was simply laid off for 1 week, and thatWittersheim happened to be selected for the lay-off for disciplinaryreasons because he had been guilty of horseplay in the shop.The respondent's answer makes no reference to any disciplinaryreason for the discharge, nor does Wittersheim's employment recordfrom the files of the respondent; both documents attribute the lay-off to "lack of work."Neither the answer nor the employmentrecord limits the duration of the lay-off to 1 week.At the hearingthe respondent claimed that Wittersheim's lay-off was one of a largenumber effected contemporaneously due to slack production.Exami-nation of the pay-roll changes for that period reveals a number oflay-offs, but most of such lay-offs related to female employees.Fur-thermore,Wilson admitted that Wittersheim was the only man laidoff in his department other than McMahon.When Wittersheim waslaid off, the respondent retained one tester who was his junior inpoint of service.SinceWittersheim's discharge, the respondent hashired one tester.We do not feel that Wilson's denials can be credited.Althoughhe testified that he took no action with reference to signing andreturning a post-card ballot to the I. B. E. W. when the proposedcontract was voted on, his signed card is among the cards introducedin evidence by the I. B. E. W. Kasper's attitude toward the alleged1-week lay-off of Wittersheim is made clear in Kasper's admissionthat he refused to discuss Wittersheim's grievance with a Unitedrepresentative a few days after the lay-off occurred. In view of 296NATIONAL LABOR RELATIONS BOARDthese facts and also considering the inconsistencies in the reasonsassigned by the respondent for his lay-off, we can only conclude thatWittersheim was discharged because of his union activities and notlaid off as a disciplinary measure.Under all the circumstances heretofore reviewed, we find that therespondent discharged AlfredWittersheim on June 18, 1937, forjoining and assisting the United.Edward J. Phelan.Edward J. Phelan had worked for the respond-ent for about 7 years prior to his discharge on June 11, 1937, and wasmost recently employed as receiving clerk in the shipping room.Phelan refused to sign the Independent petition when it was cir-culated and never did join the I. B. E. W.He joined the United inthe middle or latter part of May 1937, and took an active part inthat organization.On June 10, at a United organization meeting,Phelan was chosen a member of a temporary organizing committeeand made a speech in favor of the United and against the I. B. E. W.On the next day Hamer, foreman of the shipping room, told Phelanthat he was to be laid off. Phelan, with some profanity, uttered hissuspicion that his lay-off was due to his United sympathies and Hamerthereupon discharged him, allegedly for insubordination.Phelan tes-tified that Hamer said, "I got orders to let you go."Hamer deniedmaking this statement, but Kasper, the plant superintendent admittedthat he had discussed Phelan's proposed lay-off with Hamer. Itseems likely that Kasper had ordered Hamer to lay off Phelan.The respondent asserts that Phelan's original lay-off was part of ageneral reduction in force owing to decreased production.However,the respondent laid off only Phelan in his department and in layinghim off preferred to retain one Van Lewren, a young man who wasPhelan's junior in service and who had previously done only part-time work in the shipping department.Hamer testified that Phelanwas incapable of doing the work done by Van Lewren, but admittedthat Van Lewren had since been transferred to another departmentand had been replaced by one Herman, and that Phelan could havedone the work Herman was doing.We do not regard Phelan's discharge on the day after his anti-I.B. E. W. speech and his appointment as an employee organizer forthe United as merely coincidental.This explanation is particularlyimplausible in view of Phelan's record of 7 years of satisfactoryservice and the fact that after a 'short period he was admittedlyreplaced by a man with no better qualifications.We find that Edward J. Phelan was discharged by the respondenton June 11, 1937, for joining and assisting the United.Phelan earned$308.72 between the date of his discharge and the time of the hearing. DECISIONS AND OItDEItS297Nikols Franzen.Nikols Franzen was discharged on June 11, 1937,the date of Phelan's discharge, after working for the respondent about4 years, recently at common labor.Like Phelan, Franzen was chosena temporary committeeman for the United at its June 10 meeting andspoke in favor of the United and against the I. B. E. W. Franzentestified that prior to his discharge John Chrabot, his foreman, oncesaid to him, referring to the I. B. E. W., "What is the matter withyou, Nick?Why don't you join?" Franzen stated that he repliedthat he did not like that organization, whereupon Chrabot said, "Youmight find yourself out of work." Franzen also testified that onJune 11 Chrabot said, "I have orders to lay you off."Chrabot deniedmaking the statements attributed to him by Franzen.The TrialExaminer found in accordance with Franzen's testimony, and we aredisposed to accept this finding.Kasper admitted that he had dis-cussed Franzen's case with Chrabot before the discharge-took place.Franzen stated that at the time of his lay-off there was plenty ofwork to be done in his department despite the respondent's claim thathis lay-off was due to slack production.The respondent asserts that it selected Franzen for a lay-off as partof its reduction in force because Franzen was illiterate and consti-tuted a hazard to his fellow employees by reason of his inability toread danger signs.There is evidence that about 7 months prior toFFranzen's discharge he started up a conveyor and endangered thesafety of other employees through his failure to comprehend a warn-ing notice.It appears that after this occurrence, Franzen was trans-ferred to another operation.There was no showing that after thistransfer, Franzen's illiteracy constituted any safety hazard.Exami-nation of Chrabot concerning Franzen's discharge elicited the follow-ing significant reply :Q. It was not till seven months later that you decided that wasa good reason for laying him off ?A. (By Chrabot) It wasn't until seven months later we gottold.The respondent's suddenly conceived safety measure is, under thecircumstances unpersuasive, since the respondent retained Franzen for7 months after a specific act of negligence and then proceeded to dis-charge him for the alleged deficiency, on the day after he was selectedas a temporary committeeman for the United.We conclude that hisdischarge was directly attributable to his United activities and not tohis illiteracy.Accordingly we find that the respondent dischargedNikols Franzen on June 11, 1937, for joining and assisting the United.Franzen earned only $3.50 between the date of his discharge and thetime of the hearing. 298NATIONAL LABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in Section IIIabove, occurring in connection with the operations of the respondentdescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerce<uul the free flow of commerce.V. THE REMEDYSince we have found that Alfred Wittersheim, Edward J.. Phelan,and Nikols Franzen were discharged because of their membership inthe United and their activity in its behalf, we shall order the respond-ent to offer them reinstatement and to make them whole by payingto each of them the amount that he would normally have earned fromthe date of his discharge to the date of such offer of reinstatement,less any amount earned by him in the interim.We have found that the respondent by entering into closed-shopagreements with the I. B. E. W. on May 17 and June 29, 1937, afterthat organization had been materially assisted by the respondent'sunfair labor practices, and at a time when the I. B. E. W. was not thefree choice of a majority of the respondent's employees, discriminatedin regard to hire and tenure of employment and the terms and con-ditions of employment and thereby encouraged membership in theI.B. E. W. and discouraged membership in the United. It will notsuffice for the respondent merely to, cease and desist from these unlaw-ful activities.To restore the status quo prior to the commission of theunfair labor practices the respondent must cease giving effect to itscontracts with the I. B. E. W. and recognizing the I. B. E. W. as theexclusive representative of the respondent's employees for the purposesof collective bargaining unless and until the I. B. E. W. has beencertified by the Board as the exclusive representative of its employees.3Upon the basis of the foregoing findings of fact and upon the entirerecord in the proceeding, the Board makes the following:CONCLUSIONS OF LAW1.United Electrical and Radio Workers of America and Inter-national Brotherhood of Electrical Workers are labor organizationswithin the meaning of Section 2 (5) of the Act.2.The respondent by interfering with, restraining, and coercing itsemployees in the exercise of the -rights guaranteed in Section 7 of the8Matter of Lenox Shoe Company,Inc.andUnited Shoe Workers of America,4 N. L.It.B. 372. DECISIONS AND ORDERS299Act has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (1) of the Act.3.The respondent by discriminating in regard to the hire andtenure of employment of Alfred Wittersheim, Edward J. Phelan, andNikols Franzen, and thereby discouraging membership in a labor or-ganization, has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (3) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions of lawand pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent, Jefferson Electric Company, and its officers, agents, successorsand assigns shall :1.Cease and desist from :(a)Discouragingmembership in United Electrical and RadioWorkers of America or any other labor organization of its employeesby discriminating in regard to hire or tenure of employment or anyterm or condition of employment;(b)Encouraging membership in International Brotherhood ofElectricalWorkers or any other labor organization of its employeesby discriminating in regard to hire or tenure of employment or anyterm or condition of employment ;(c)Recognizing International Brotherhood of Electrical Workersas the exclusive bargaining representative of its employees unless anduntil International Brotherhood of Electrical Workers is certified assuch by the Board;(d)Giving effect to its contracts of May 17 and June 29, 1937, withInternational Brotherhood of Electrical Workers;(e) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Alfred Wittersheim, Edward J. Phelan, and NikolsFranzen immediate and full reinstatement to their former positionswithout prejudice to their seniority and other rights or privileges ; 300NATIONAL LABOR RELATIONS BOARD(b)Make whole Alfred Wittersheim, Edward J. Phelan, andNikols Franzen for any loss of pay they have suffered by reason oftheir discharges, by payment to each of them of a sum equal to thatwhich he would normally have earned as wages during the periodfrom the date of his discharge to the date of such offer of reinstate-ment, less any amount earned by him during such period;(c)Post immediately notices to its employees in conspicuous placesthroughout its plant at Bellwood, Illinois, and maintain such noticesfor a period of at least thirty (30) consecutive days, stating (1) thatthe respondent will cease and desist in the manner aforesaid; (2) thatin order to secure or continue his employment in the plant, a personneed not become or remain a member of International Brotherhoodof ElectricalWorkers; and (3) that the respondent's contracts withthe International Brotherhood of Electrical Workers, dated May 17and June 29,1937, are void and of no effect;(d)Notify the Regional. Director for the Thirteenth Region inwriting within ten (10) days from the date of this order what stepsthe respondent has taken to comply therewith.And it is further ordered that the complaint be, and it hereby is,dismissed in so far as it relates to the discharge of William McMahon.